ORDER

PER CURIAM:
AND NOW, this 3rd day of January, 1997, Steven F. Herron having been suspended from the practice of law in the State of New Jersey for a period of one year by Order of the Supreme Court of New Jersey dated May 20, 1996; the said Steven F. Herron having been directed on October 28, 1996, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Steven F. Herron is suspended from the practice of law in this Commonwealth for a period of one year, to run concurrently with the one-year suspension imposed by Order of this Court on December 18, 1995, at No. 150 Disciplinary Docket No. 3, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.